DETAILED ACTION
.			
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 2006/0104073 A1) in view of Powell et al. (US 5,682,138) and Kurata (US 2017/0355300 A1).
Regarding claim 1, Liang teaches a rear wheel position indicator comprising a light emitting device(lamp 131; paragraph [0011]) to irradiate a road surface on a side of a rear wheel of a vehicle with light (see paragraph [0011 ] where 131 emits light on a rear tire of the vehicle 2 or region nearby); wherein a light irradiation area by the light emitting device is at least a planar area extending in a front-rear direction of the vehicle (see at least figure 3 and paragraph [0011 ] where lamp 131 emits a centralized light for projection on a rear tire of vehicle 2), the light irradiation area having a position defined with respect to the vehicle, a length in the front-rear direction of the vehicle, a size and a shape (length of irradiation area not explicitly stated however in paragraph [0011] and 
	Liang does not explicitly teach a traveling direction detecting circuitry to detect a traveling direction of the vehicle; and a control circuitry to output an instruction to irradiate a road surface on a side of a left rear wheel of the vehicle with light if a traveling direction detected by the traveling direction detecting circuitry is a left direction, and to output an instruction to irradiate a road surface on a side of a right rear wheel of the vehicle with light if the traveling direction is a right direction, wherein the light emitting device irradiates the road surface on the side of the left or right rear wheel of the vehicle with light according to the instruction output from the control circuitry.
	Powell et al. teaches an illumination system for a semi-trailer comprising a light 13 of system 5 that aimed or directed toward wheel assembly 7 and the surrounding roadway to illuminate the same during turns in response to actuation of corresponding turn signal. Auxiliary circuit 11 functions to illuminate the lamp 13, the auxiliary circuit 11 causes light 12 to illuminate the rear wheel assembly 7 (see column 3 lines 52-67 through column 4, lines 1-20).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify indicator of Liang to include circuity to illuminate a road surface based on travel direction as taught by Powell et al. so that the operator of the 
	Liang modified by Powell et al. are silent about the control circuity being configured to adjust the position, length, size and shape of the light irradiation area. 
	Kurata teaches a lighting control unit that changes at least one of a position, an irradiation range, a size, a shape, a number, an intensity and a color of the at least one road irradiation beam on the road (See claim 2 of Kurata). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control circuity of Liang modified by Powell et al. to be configured to adjust the portion, length, size, and shape of the light irradiation area as taught by Kurata as an alternative way of controlling the lighting control unit.
Regarding claim 2, Liang further teaches the rear wheel position indicator wherein the light irradiation area by the light emitting device (131; see at least figure 3 and paragraph [0011], [0012]) is a planar area extending in the front-rear direction of the vehicle and extending in a left-right direction of the vehicle (see at least figure 3 where light irradiates in a left/right direction of the vehicle).
Regarding claim 6, Liang modified by Powell et al. and Kurata teaches the rear wheel position indicator according to claim 1, and Kurata further teaches wherein the light emitting device emits light in such a manner that a shape of the light irradiation area or a color of the light changes with passage of time (see claim 2 of Kurata).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the light emitting device of Liang to change the shape .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 2006/0104073 A1) in view of Powell et al. (US 5,682,138) and Kurata (US 2017/0355300 A1) as applied to claim 1 above and further in view of Salter et al. (US 2016/0159274 A1).
Regarding claim 3, Liang modified by Powell et al. and Kurata teaches the rear wheel position indicator according to claim 1, but does not disclose wherein a shape of the light irradiation area by the light emitting device is different from a shape of a light irradiation area by a marker light which may be mounted on a side surface of the vehicle.
Salter et al. teach a vehicle wheel illumination lamps (20) mounted on a vehicle (10) over front and back tires that emit two different shapes of illumination in a front and back area of the vehicle (see at least figure 1 and 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Liang to include a marker light emitting a different shape of illumination as taught by Salter et al. as an alternative way of providing additional illumination to the vehicle to illuminate a greater area surrounding the vehicle.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 2006/0104073 Al) in view of Powell et al. (US 5,682,138) and Kurata (US 2017/0355300 A1) as applied to claim 1 above and further in view of Koike (US 2003/0147247 A1).
Regarding claim 5, Liang modified by Powell et al. and Kurata teaches the rear wheel position indicator according to claim 1, but does not explicitly teach further comprising:
a road surface state identifying circuitry to identify a state of the road surface; and a control circuitry to control an instruction to switch light with which the road surface is irradiated according to a state of the road surface identified by the road surface state identifying circuitry, wherein the light emitting device switches the light with which the road surface is irradiated according to the instruction output from the control circuitry.
Koike teaches a vehicle operation supporting device that irradiates visible light beams onto a road surface upon detecting an environmental state of a road surface (see paragraph [0014] and [0197]) and an electronic control unit (32) that controls the beam radiators (24; see paragraph [0051] and at least figures 1 and 2).
It would have been obvious to one having ordinary skill in the at the time the invention was made to modify the light emitting device of Liang to include a road surface state identifying circuity and control circuity to control the light according to the road surface identifying circuitry as taught by Koike as an alternative way of operating/controlling the light emitting device.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5 and 6 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.A/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875